DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/28/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Response to Amendment
This office action is responsive to the amendment filed on September 30, 2020.  As directed by the amendment: claims 1, 15, and 16 have been amended.  Thus, claims 1, 4, 6-11, and 14-24 are presently pending in this application with claims 14 and 18-24 presently withdrawn from examination.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome the specification objection and most of the 112(b) rejections previously set forth in the Non-Final Office Action mailed March 31, 2020.
	Response to Arguments
Applicant's arguments filed September 30, 2020 have been fully considered but they are not persuasive. 
Applicant submits that the specification, as originally filed, incorporates by reference U.S. Patent No. 9,585,998, which provides support for the claimed apparatus to comprise the graft as a positively recited element of claim 1”.  The Examiner respectfully disagrees and maintains that the disclosure recites “the features described herein may be used with any conventional vascular access vessel including AVG's including, but not limited to, the AVG described by U.S. Patent No. 9,585,998”.  Thus the disclosure provides support for the claimed apparatus being used with an AVG, however, this is distinct from claiming that the AVG is an element of the apparatus for rotatable selection of sites.  Therefore, the Examiner maintains that the AVG is a separate device from the apparatus for rotatable selection of cannulation sites which is usable with the apparatus but is not a part of the apparatus as presently claimed.
Applicant argues that Applicant’s amendments to claim 1 overcome the rejection of claim 1 for lacking antecedent basis in the term “the subcutaneous access graft” on pg. 7.  The Examiner respectfully disagrees and maintains that the term still lacks antecedent basis as discussed previously and below.
Applicant further argues on pg. 9 of the Remarks that “Rowe does not disclose or suggest a template defining an opening for a plurality of cannulation zones, each cannulation zone providing for a series of cannulations for accessing a subcutaneous vascular access vessel. Moreover, Rowe's designation of one opening per cannulation defeats the purpose of Applicant's claimed opening of a plurality of cannulation zones, each zone in itself offering the user the opportunity for multiple cannulation sites”.  The Examiner respectfully disagrees and notes that the claim is a device claim and not a .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-11, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites that the apparatus for rotatable selection of sites for cannulation includes an arteriovenous access graft.  However, the specification as originally filed does not provide support for the apparatus to comprise the graft.  The 
Further regarding claim 1, the claim has been amended to recite that “the opening receives the raised surface defining the access region of the graft for aligning the template with the access region”.  The specification has originally filed does not provide support for the claimed limitation.  The access graft comprising a raised surface is only disclosed in the originally filed specification through incorporation by reference.  The specification discloses that the features are usable with the AVG described by a prior patent.  However, the specification does not describe the apparatus of rotatable selection of cannulation sites relative to the access graft with a raised surface.  Therefore, the originally filed specification does not provide support for the opening receives the raised surface defining the access region.
Claims 4, 6-11, and 13-17 are also rejected by virtue of being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitation "the subcutaneous graft" in line 11.  There is insufficient antecedent basis for this limitation in the claim since the claimed graft only has to be adapted to be subcutaneously implanted.
Claims 4, 6-11, 15, and 17 are also rejected by virtue of being dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 20180185059) in view of Hong (US 20130237929).
Regarding claim 1, Rowe discloses an arteriovenous access graft adapted to be subcutaneously implanted in a body of a patient (paragraph 38, lines 1-5); a template (600 in fig. 6) having an inner surface (surface opposite to surface shown in fig. 6) and an outer surface (surface shown in fig. 6), the template defining an opening for a plurality of zones (paragraphs 64 and 65 disclose holes in the template, these holes collectively are considered to read on the “opening” with each hole being a zone), each zone of the plurality of zones configured for receiving a plurality of simultaneous cannulations accessing the graft (the zone is functionally capable of receiving a plurality of simultaneous cannulations since the zone nor the cannulations are further defined); and a plurality of visible markings on the outer surface of the template (letters shown in fig. 6), the markings defining each zone of the plurality of zones for use as cannulation sites along the graft (paragraphs 40 and 64), and wherein the markings are used for selecting a first zone from a plurality of zones as a cannulation site into the graft through an access region such that the cannulation site in the first zone is spaced from and not adjacent to a second zone of the plurality of zones used for cannulation immediately previously to the first zone (paragraph 18).
However, Rowe does not teach or disclose the graft including an access region defined by a raised surface on the graft, wherein the template is adapted to be disposed 
Hong teaches an arteriovenous access graft (10 in fig. 1; paragraph 74) having an access regions (140 in fig. 10B) defined by a raised surface on the graft (fig. 10B paragraph 82).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the arteriovenous graft of Rowe to include an access region defined by a raised surface on the graft, as taught by Hong, since Hong teaches that this enables the region to be tactilely identified (paragraph 82).
Once modified with the teachings of Hong, Rowe teaches that the template is adapted to be disposed adjacent the subcutaneous graft after implantation such that the opening receives the raised surface defining the access region of the vascular access vessel graft since the template is functionally capable of being disposed adjacent the graft after implantation and the opening is functionally capable of receiving the raised surface.
Regarding claim 4, in the modified apparatus of Rowe, Rowe discloses the plurality of visible markings comprises an amount of cannulation site selection markings such that a user can cannulate the graft at a different cannulation site selection marking for four weeks of treatment (without any further limitations regarding the “treatment”, the template of Rowe is considered to meet the claimed limitation; see also paragraph 50).
Regarding claim 6, in the modified apparatus of Rowe, Rowe discloses the plurality of visible markings are on a first side and a second side of a longitudinal axis of the template (see below).

    PNG
    media_image1.png
    399
    823
    media_image1.png
    Greyscale

Regarding claim 7, in the modified apparatus of Rowe, Rowe discloses the template is translucent (paragraph 13).
Regarding claim 8, in the modified apparatus of Rowe, Rowe discloses a key on the template (“Place at Anastomosis” marking in fig. 6), the key facilitating alignment of the template for rotation of the cannulation site selection markings (paragraph 39).
Regarding claim 15, in the modified apparatus of Rowe, Rowe discloses a skin marking device (312 in fig. 3E), wherein the template is adapted to be disposed adjacent the vessel graft such that the opening aligns with a cannulation site along the graft for selecting the site for cannulation into the graft by marking the skin through the opening with the skin marking device (fig. 3E).
Regarding claim 16, in the modified apparatus of Rowe, Rowe discloses a spacer defining a hole to be aligned with the last cannulation site for marking the skin beyond the periphery of the spacer (paragraph 15 discloses holes in the template with one of these holes being a “spacer” which is capable of being aligned with the last cannulation site and the remainder of the holes reading on the opening).
Regarding claim 17, modified Rowe teaches all of the claimed limitations set forth in claim 1, as discussed above.  Rowe further discloses that the template can have a plurality of holes which correspond to cannulation sites (paragraph 15) and a plurality of markings (210 in fig. 3A) which delimit the cannulation sites (paragraph 40).  
However, Rowe does not explicitly teach or disclose the template defines holes along an edge of the template, the holes spaced at set distances from one another, and wherein the template is adapted to be disposed adjacent the subcutaneous graft such that the holes align with the cannulation sites along the graft for selecting a site for cannulation with a needle into the graft.
However, since Rowe teaches that the markings point outwards to the edge of the template (arrows next to letters), it would have been obvious to one of ordinary skill in the art to have the holes along an edge of the template for the purpose of aligning the markings with the holes.  Once modified, Rowe teaches the template defines holes along an edge of the template (two the holes correspond to the claimed “holes” and the remainder of the holes correspond to the “opening” recited in claim 1; for example, the holes at markings A and B are the “holes” and the holes at markings C-R form the “opening with a plurality of zones”), the holes spaced at set distances from one another (paragraph 15), and wherein the template is adapted to be disposed adjacent the subcutaneous graft such that the holes align with the cannulation sites along the graft for selecting a site for cannulation with a needle into the graft (paragraph 65).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Hong, as applied to claims 1 and 8 above, and further in view of Van Kaauwen (U.S. Patent Publication No. 2004/0153031).
Regarding claim 9, modified Rowe teaches all of the claimed limitations set forth in claims 1 and 8, as discussed above.  Rowe further discloses that the templates disclosed are discussed in the context of cannulating an arm (paragraph 70); however, Rowe further discloses that the template may be used in other cannulation sites (paragraph 70).  However, Rowe does not teach or disclose the key includes a reproduction of an image of a forearm and a wrist of a patient.
Van Kaauwen teaches a template (1 in fig. 1a) having a key (17, 18 in fig. 1a) which includes a reproduction of an image of the entire human body, including an image of a forearm and wrist (fig. 1a).  Van Kaauwen further teaches that this key assists the user in positioning the template (paragraph 21).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the key of modified Rowe to include the reproduction of an image of the entire human body with the appropriate body location designated, as taught by Van Kaauwen, since Van Kaauwen teaches that this modification would assist the user in orienting the template (paragraph 21).
Regarding claim 10, in the modified apparatus of Rowe, Van Kaauwen discloses the key further includes a reproduction of an image of a torso of a patient (fig. 1a). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe in view of Hong, as applied to claim 1 above, and further in view of Katz (U.S. Patent No. 4,642,096).
Regarding claim 11, modified Rowe teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a sleeve defining a 
Katz teaches a position location device (fig. 2) comprising a template (12) and a sleeve (sleeve formed by clamping unit 26/28 and straps 30; figs. 3 and 4).  Katz further teaches that the sleeve defines a pocket for receiving a template (clamps 26 and 28 form a pocket for receiving the template; 4:24-27), wherein the sleeve is configured to accommodate the body of the subject adjacent the subcutaneous graft such that the markings align with the cannulation sites along the graft for selecting a site for cannulation with a needle into the graft (fig. 2 shows body part 2 being accommodated in the sleeve indicating that the sleeve is fully capable of being positioned adjacent a subcutaneous graft so that the holes align at the cannulation sites).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of modified Rowe to include the sleeve, as taught by Katz.  This modification would ensure that the template is securely fastened to the patient in a releasable manner to prevent any unintended movements (2:60-66).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783